Case 1:15-cv-24012-CMA Document 134 Entered on FLSD Docket 11/06/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 15-24012-CIV-ALTONAGA/Reid

  JOSEPH HARVEY,

         Plaintiff,
  v.

  UNITED STATES OF AMERICA, et al.,

        Defendants.
  ___________________________________/

                                             ORDER

         THIS CAUSE came before the Court on Defendants, Thomas Watts-Fitzgerald and

  Claudia Angel’s Motion for Enlargement of Time to File Defendants’ Joint Motion in Response

  to the Amended Complaint [ECF No. 130], filed November 5, 2019. Being fully advised, it is

         ORDERED AND ADJUDGED as follows:

         1. The Motion for Enlargement of Time [ECF No. 130] is GRANTED. Defendants have

             until November 20, 2019 to submit a consolidated joint motion to dismiss the operative

             complaint. The combined motion may exceed the page limits allowed by the Rules by

             an additional 15 pages.

         2. Defendants, Leonardo Spitale, Jr., Jan Smith, and Elaine Somma’s Joint Motion to

             Dismiss Plaintiff’s Complaint [ECF No. 131] is DENIED without prejudice.

         3. Defendants, Leonardo Spitale, Jr., Jan Smith, and Elaine Somma’s duplicate Joint

             Motion to Dismiss Plaintiff’s Complaint [ECF No. 133] is DENIED without prejudice.
Case 1:15-cv-24012-CMA Document 134 Entered on FLSD Docket 11/06/2019 Page 2 of 2
                                                   CASE NO. 15-24012-CIV-ALTONAGA/Reid


        DONE AND ORDERED in Miami, Florida, this 6th day of November, 2019.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

  cc:   counsel of record; Plaintiff, pro se




                                               2
